Title: To George Washington from Jonathan Lawrence, Jr., 28 August 1782
From: Lawrence, Jonathan, Jr.,Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                  
                     Sir
                     West Point August 28th 1782
                  
                  I Enclose to your Excellency a Certificate from Doctor Townsend, Genl Patterson in Consequence thereof has Granted me permission to Retire for a short time into the Country, which I most sincerely wish may Answer the purpose of removing the Complaint—I should not have made my Complaint known had the Corps to which I belong been orderd for the field—but as it is for Garrison duty, and Consequently in a State of Inactivity Justice to myself Induced me to acquaint Dr Townsend, whose advice is to take the Diet of the Country, as soon as I find myself Better I shall Immediately make it a point to join the Corps. I have the Honor to subscribe myself Your Excellencys Very Humble Servant
                  
                     J. Lawrence Junr
                  
                  
                     it appears by the Certificate of dr Townsend that Capt. Laurence is not able to performe the duty of his station  untill his Complaint is remove, therefore think that he may be permitted to retire into the Country for a while; on Condition that he Will join his Corps again as soon as his health will admit.
                  
                  
                     Villefranche
                     Majr Comd. the sappers and miners
                     
                  
                Enclosure
                                    
                     
                        West Point Augt 28th 1782
                     
                     Captn Lawrence of the Corps of Sappers and Miners, from indisposition is rendered unfit for the fatigues of military duty—His complaints of the Breast are of such alarming nature as require the strictest & earliest attention (particularly so far as it relates to diet) to remove.
                     
                        D. Townsend hospl Surgeon
                        
                     
                  
                  
               